  Case 17-82985      Doc 83       Filed 03/14/19 Entered 03/14/19 13:13:41           Desc Main
                                    Document     Page 1 of 6




                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF ILLINIOS


In re: MATTHEW DALMAN                        §       Case No. 17-82985
       KATHRYN DALMAN                        §
                                             §
             Debtor(s)                       §
        CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 13 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C § 1302(b)(1). The Trustee declares as follows:

       1) The case was filed on 12/22/2017.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C § 1329 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on 03/05/2018, 01/04/2019.

       5) The case was dismissed on 01/10/2019.

       6) Number of months from filing or conversion to last payment: 9.

       7) Number of months case was pending: 14.

       8) Total value of assets abandoned by court order: NA.

       9) Total value of assets exempted: $0.00.

       10) Amount of unsecured claims discharged without full payment: $0.00.

       11) All checks distributed by the Trustee relating to this case have cleared the bank.




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82985      Doc 83       Filed 03/14/19 Entered 03/14/19 13:13:41      Desc Main
                                    Document     Page 2 of 6




Receipts:
      Total paid by or on behalf of the debtor(s)           $ 14,625.00
      Less amount refunded to debtor(s)                      $ 9,968.01
NET RECEIPTS                                                                    $ 4,656.99



Expenses of Administration:

       Attorney's Fees Paid Through the Plan                 $ 3,500.00
       Court Costs                                                $ 0.00
       Trustee Expenses & Compensation                       $ 1,156.99
       Other                                                      $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                $ 4,656.99

Attorney fees paid and disclosed by debtor(s):                 $ 500.00



Scheduled Creditors:
Creditor                                        Claim       Claim       Claim   Principal    Interest
Name                           Class        Scheduled    Asserted    Allowed        Paid        Paid
BARRICK SWITZER LONG BALSLEY Lgl             4,000.00    4,000.00    4,000.00   3,500.00        0.00
HOME STATE BAK NA              Sec               0.00         NA          NA        0.00        0.00
HOME STATE BANK NA             Sec               0.00         NA          NA        0.00        0.00
RC DALMAN                      Sec               0.00         NA          NA        0.00        0.00
ILLINOIS DEPT. OF EMP SECURITY Pri           7,157.96    7,277.35    7,277.35       0.00        0.00
ILLINOIS DEPT. OF EMP SECURITY Uns               0.00    3,820.69    3,820.69       0.00        0.00
ILLINOIS DEPARTMENT OF         Pri          16,018.00   22,655.39   22,655.39       0.00        0.00
ILLINOIS DEPARTMENT OF         Uns               0.00    3,664.29    3,664.29       0.00        0.00
ILLINOIS DEPARTMENT OF         Pri           5,384.00         NA          NA        0.00        0.00
INTERNAL REVENUE SERVICE       Pri           8,175.00         NA          NA        0.00        0.00
INTERNAL REVENUE SERVICE       Pri           7,121.00         NA          NA        0.00        0.00
INTERNAL REVENUE SERVICE       Pri           7,214.00         NA          NA        0.00        0.00
INTERNAL REVENUE SERVICE       Pri           3,095.00         NA          NA        0.00        0.00
INTERNAL REVENUE SERVICE       Pri           4,402.00         NA          NA        0.00        0.00
INTERNAL REVENUE SERVICE       Pri           4,065.00         NA          NA        0.00        0.00
INTERNAL REVENUE SERVICE       Pri             481.00         NA          NA        0.00        0.00
INTERNAL REVENUE SERVICE       Pri           3,516.00         NA          NA        0.00        0.00
INTERNAL REVENUE SERVICE       Pri             428.00         NA          NA        0.00        0.00



UST Form 101-13-FR-S (9/1/2009)
  Case 17-82985      Doc 83       Filed 03/14/19 Entered 03/14/19 13:13:41       Desc Main
                                    Document     Page 3 of 6




Scheduled Creditors:
Creditor                                         Claim       Claim       Claim   Principal   Interest
Name                                Class    Scheduled    Asserted    Allowed        Paid       Paid
INTERNAL REVENUE SERVICE            Pri           0.00   25,501.09   25,501.09       0.00       0.00
INTERNAL REVENUE SERVICE            Sec           0.00   49,735.90   49,735.90       0.00       0.00
INTERNAL REVENUE SERVICE            Uns           0.00    5,523.55    5,523.55       0.00       0.00
INTERNAL REVENUE SERVICE            Pri         422.61         NA          NA        0.00       0.00
ALL OVER MEDIA                      Uns       4,800.00         NA          NA        0.00       0.00
BANK OF THE WEST                    Uns           0.00   13,038.00        0.00       0.00       0.00
BIG SCREENS ON THE GO               Uns       4,600.63         NA          NA        0.00       0.00
CAPITAL ONE BANK USA NA             Uns         227.06         NA          NA        0.00       0.00
CENTEGRA HOSPITAL - MCHENRY         Uns       2,346.00         NA          NA        0.00       0.00
CHASE BANK                          Uns         925.76         NA          NA        0.00       0.00
CHASE BANK                          Uns       8,210.60         NA          NA        0.00       0.00
CLEAN CUT                           Uns       4,500.00         NA          NA        0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns       7,422.87    7,422.87    7,422.87       0.00       0.00
QUANTUM3 GROUP LLC as agent for     Uns       3,576.65    3,571.43    3,571.43       0.00       0.00
CST CO                              Uns       4,145.00         NA          NA        0.00       0.00
CVENT                               Uns       6,500.00         NA          NA        0.00       0.00
DEPT OF ED / NAVIENT                Uns           0.00         NA          NA        0.00       0.00
ERIE INSURANCE EXCHANGE             Uns       2,902.43    3,351.57    3,351.57       0.00       0.00
FRIENDSHIP HOUSE                    Uns         951.75         NA          NA        0.00       0.00
HARRIS                              Uns         216.00         NA          NA        0.00       0.00
HOCKEY HALL OF FAME                 Uns      18,000.00         NA          NA        0.00       0.00
JEREMY ROENICK                      Uns       4,500.00         NA          NA        0.00       0.00
LAURENCE A WILBRANDT                Uns         300.00         NA          NA        0.00       0.00
MAGE & PRICE                        Uns         460.00         NA          NA        0.00       0.00
NAVIENT SOLUTIONS INC               Uns           0.00    4,366.63        0.00       0.00       0.00
NICOR GAS                           Uns       2,592.49         NA          NA        0.00       0.00
OMEGA RMS                           Uns       8,771.00         NA          NA        0.00       0.00
SCHAUMBURG CONVENTION               Uns       3,586.34         NA          NA        0.00       0.00
SIDELINE MARKETING &                Uns       9,450.00         NA          NA        0.00       0.00
SOURCEONE                           Uns       1,500.00         NA          NA        0.00       0.00
TITAN OUTDOOR LLC                   Uns       5,401.83         NA          NA        0.00       0.00
TODD DALMAN                         Uns     100,000.00         NA          NA        0.00       0.00
VLS SOUND EQUIPMENT                 Uns           0.00         NA          NA        0.00       0.00
WMVP - AM                           Uns       3,250.00         NA          NA        0.00       0.00
WSCR - AM                           Uns       3,700.00         NA          NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82985      Doc 83       Filed 03/14/19 Entered 03/14/19 13:13:41    Desc Main
                                    Document     Page 4 of 6




Scheduled Creditors:
Creditor                                       Claim       Claim      Claim   Principal   Interest
Name                                Class   Scheduled   Asserted   Allowed        Paid       Paid
RC DALMAN                           Uns          0.00        NA         NA        0.00       0.00
TODD DALMAN                         Uns          0.00        NA         NA        0.00       0.00
DALMANS EVERGREENS                  Uns          0.00        NA         NA        0.00       0.00
HOCKEY EXPO USA INC                 Uns          0.00        NA         NA        0.00       0.00
ILLINOIS DEPARTMENT OF              Pri          0.00   3,601.00   3,601.00       0.00       0.00
ERROR                               Uns          0.00        NA         NA        0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82985      Doc 83       Filed 03/14/19 Entered 03/14/19 13:13:41    Desc Main
                                    Document     Page 5 of 6




Summary of Disbursements to Creditors:

                                               Claim             Principal          Interest
                                               Allowed           Paid               Paid
Secured Payments:
      Mortgage Ongoing                               $ 0.00          $ 0.00               $ 0.00
      Mortgage Arrearage                             $ 0.00          $ 0.00               $ 0.00
      Debt Secured by Vehicle                        $ 0.00          $ 0.00               $ 0.00
      All Other Secured                        $ 49,735.90           $ 0.00               $ 0.00
TOTAL SECURED:                                 $ 49,735.90           $ 0.00               $ 0.00

Priority Unsecured Payments:
        Domestic Support Arrearage                   $ 0.00          $ 0.00               $ 0.00
        Domestic Support Ongoing                     $ 0.00          $ 0.00               $ 0.00
        All Other Priority                     $ 59,034.83           $ 0.00               $ 0.00
TOTAL PRIORITY:                                $ 59,034.83           $ 0.00               $ 0.00

GENERAL UNSECURED PAYMENTS:                    $ 27,354.40           $ 0.00               $ 0.00



Disbursements:

       Expenses of Administration               $ 4,656.99
       Disbursements to Creditors                    $ 0.00

TOTAL DISBURSEMENTS:                                             $ 4,656.99




UST Form 101-13-FR-S (9/1/2009)
  Case 17-82985        Doc 83      Filed 03/14/19 Entered 03/14/19 13:13:41               Desc Main
                                     Document     Page 6 of 6




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 03/14/2019                        By: /s/ Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
